



Exhibit 10.43


EXECUTION COPY
LETTER AMENDMENT
Dated as of March 25, 2020
To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to
below and to Bank of America, N.A., as agent
(the “Administrative Agent”) for the Lenders
Ladies and Gentlemen:
We refer to the Credit Agreement dated as of October 27, 2017 (the “Credit
Agreement”) among the undersigned and you. Capitalized terms not otherwise
defined in this Letter Amendment have the same meanings as specified in the
Credit Agreement.
It is hereby agreed by you and us as follows:
The Credit Agreement is, effective as of the date of this Letter Amendment,
hereby amended as follows:
(a)The definition of “Capital Lease” in Section 1.01 is amended in full to read
as follows:
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which in accordance
with GAAP, is or should be accounted for, as a finance lease (but not an
operating lease) on the balance sheet of such Person.
(b)    The definition of “Consolidated Indebtedness” in Section 1.01 is amended
in full to read as follows:
“Consolidated Indebtedness” means, at any date of determination, Indebtedness of
the Borrower and its consolidated Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP minus Consolidated Capitalized Lease
Obligations on such date.
(c)    The definition of “Consolidated Operating Lease Obligations” in Section
1.01 is deleted in full.
(d)    A new definition of “Consolidated Lease Obligations” is added to Section
1.01 in appropriate alphabetical order to read as follows:




--------------------------------------------------------------------------------




“Consolidated Lease Obligations” means, at any date of determination, the
aggregate amount of lease and rental commitments (in the minimum amount required
by the applicable lease or rental agreements) of the Borrower and its
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters, on a consolidated basis (such consolidation to be in accordance with
GAAP).
(e)    The definition of “Consolidated Total Debt” in Section 1.01 is amended in
full to read as follows:
“Consolidated Total Debt” means, at any date of determination, the sum of (a)
Consolidated Indebtedness on such date plus (b) Excess Letter of Credit
Obligations on such date plus (c) the product of (i) 6.00 multiplied by (ii)
Consolidated Lease Obligations on such date.
(f)    The definition of “Lien” in Section 1.01 is amended by deleting the
phrase “capital lease” and substituting therefor the phrase “finance lease”.
(g)    Exhibit D is amended by deleting from Schedule I, Item I.C. thereof the
term “Consolidated Operating Lease Obligations” and substituting therefor the
term “Consolidated Lease Obligations”.
The Borrower hereby confirms that (x) the representations and warranties
contained in Article V of the Credit Agreement (except for the representations
and warranties contained in Sections 5.05(c) and 5.06 thereof) are true and
correct in all material respects on and as of the date hereof, (i) except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and (ii) except that for purposes of this Letter Amendment,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement and (y) no Default or Event of Default
exists.
This Letter Amendment shall become effective as of the date first above written
when, and only when, the Administrative Agent shall have received counterparts
of this Letter Amendment executed by the undersigned and the Required Lenders
or, as to any of the Lenders, advice satisfactory to the Administrative Agent
that such Lender has executed this Letter Amendment. This Letter Amendment is
subject to the provisions of Section 10.01 of the Credit Agreement. For the
avoidance of doubt, the Compliance Certificate to be delivered concurrently with
the financial statements relating to the fiscal quarter of the Borrower ended
February 23, 2020 shall be subject to the terms of this Letter Agreement.
On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit




--------------------------------------------------------------------------------




Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Letter Amendment. This Letter Amendment shall constitute a Loan Document.
The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Letter Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Borrower, any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning a counterpart of this Letter Amendment to Susan L.
Hobart, Shearman & Sterling LLP (email: shobart@shearman.com).
This Letter Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Letter Amendment
by telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Letter
Amendment.
This Letter Amendment shall be governed by, and construed in accordance with,
the law of the State of New York.
Very truly yours,
DARDEN RESTAURANTS, INC.
By    /s/ William R. White, III    
    Name: William R. White, III
    Title: SVP - Treasurer




--------------------------------------------------------------------------------




Agreed as of the date first above written:
BANK OF AMERICA, N.A.,
    as Administrative Agent
By    /s/ Ronaldo Naval    
    Name: Ronaldo Naval
    Title: Vice President
BANK OF AMERICA, N.A.,
    as Lender
By    /s/ Anthony Luppino    
    Name: Anthony Luppino
    Title: Senior Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION
By    /s/ Maureen Malphus    
    Name: Maureen Malphus
    Title: Vice President
TRUIST BANK (as successor by merger to SunTrust Bank)
By    /s/ Max Greer    
    Name: Max Greer
    Title: Senior Vice President
U.S. BANK NATIONAL ASSOCIATION
By    /s/ Sean P. Walters    
    Name: Sean P. Walters
    Title: Vice President
FIFTH THIRD BANK
By        
    Name:
    Title:
MIZUHO BANK (USA)
By    /s/ Tracy Rahn    
    Name: Tracy Rahn
    Title: Executive Director




--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
By    /s/ Jamie Minieri    
    Name: Jamie Minieri
    Title: Authorized Signatory
DEUTSCHE BANK AG NEW YORK BRANCH
By    /s/ Ming K. Chu    
    Name: Ming K. Chu
    Title: Director
By    /s/ Michael-P Strobel    
    Name: Michael-P Strobel
    Title: Vice President


